Citation Nr: 0012544	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
lower extremity shrapnel wound scars.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee, as secondary to 
lower extremity shell fragment wound scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss is attributable to inservice acoustic 
trauma.

2.  No evidence has been submitted since a May 1995 RO 
decision which denied service connection for degenerative 
joint disease of the right knee that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (1999).

2.  The May 1995 RO decision, which denied service connection 
for degenerative joint disease, right knee, is final.  
38 U.S.C.A. § 7105 (West 1991).  

3.  Evidence submitted since the May 1995 rating decision is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  The veteran contends that he is suffering a 
bilateral hearing loss as a result of acoustic trauma during 
service.  The veteran served in the United States Army from 
January 1944 to November 1945.  His military occupation 
specialty was noted to be squad leader.  His awards included 
the Combat Infantryman's Badge and two Purple Hearts.  

Service medical records are silent for any findings or 
complaints pertaining to any hearing loss or ear disorder.  
Those records reveal that the veteran suffered a shrapnel 
wound to the right thigh.  

VA treatment records associated with the claims folder 
include a June 1994 chart extract which noted that the 
veteran had bilateral hearing aids.  Also included in those 
records is the report of September 1997 audiometric testing 
which reported pure tone air conduction thresholds as 25, 25, 
35, 55, 70 and 95 decibels in the right ear at 500, 1000, 
1500, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 30, 30, 40, 50, 65 and 85 
decibels.  A speech discrimination score of 92 percent was 
recorded for each ear.  The veteran's history was noted to 
included noise exposure in the military.  In describing the 
onset and progression of the hearing loss, it was noted to be 
of 30 to 35 years "war (WWII), artillery."  In detailing 
the veteran's noise exposure history, it was noted that the 
appellant had been exposed to artillery during service and 
had been "hit by artillery shells."  With regard to post-
service noise exposure, the veteran reported occasional 
exposure to heavy equipment.  The test findings were 
characterized as showing borderline normal/mild sloping to 
profound loss in the right ear; and mild, sloping to profound 
loss in the left ear. 

The veteran has reiterated his claim in several statements 
submitted in support of his claim.  In addition, he has 
submitted statements from three individuals who each report 
that have known the veteran for more than 40 years, that he 
was hard of hearing after service and that his hearing has 
continued to decline.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim as to entitlement to service connection for 
hearing loss is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board further finds 
that the matter has been adequately developed for the purpose 
of appellate review.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records do not include any findings 
pertaining to hearing loss; however, the results of the 
audiometric test performed by VA in September 1997 show that 
the veteran's hearing disability does meet the criteria set 
forth above.  Therefore, the crucial determination before the 
Board is whether the currently diagnosed bilateral hearing 
loss is due to disease or injury which was incurred in or 
aggravated by service.  To establish service connection, the 
veteran is not obliged to show that a hearing loss was 
present in service.  He may establish the required nexus 
between his current condition and his military service if he 
can show that his initial injury occurred while in military 
service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  
If the evidence sufficiently demonstrates a medical 
relationship between inservice exposure to loud noise and his 
current disability, it would follow that he incurred the 
current disability in service.  Id.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304; Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996).

The veteran's service personnel records show that he was 
awarded the Combat Infantryman's Badge and two Purple Hearts 
for wounds received in combat.  Thus, the Board finds that 
the documentary evidence of record supports the assertion 
that he was exposed to acoustic trauma during service.  The 
veteran must still provide competent evidence of a nexus 
between his current disability and service.  Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

The Board finds that the evidence in this case supports 
entitlement to service connection for bilateral hearing loss.  
A history of in-service noise exposure is presumed pursuant 
to 38 U.S.C.A. § 1154(b).  Although there is no direct 
medical opinion on the question of causation, the report of 
the September 1997 VA audiological testing included the 
examiner's notation of the veteran's history of noise 
exposure to artillery fire during service, with only 
occasional post-service noise exposure and a history of loss 
dating from service in World War II.  The Board also notes 
the numerous statements of the veteran, and those offered by 
long time friends, who attested to his having suffered a 
decrease in hearing acuity since service.  The Board finds 
this evidence to be credible.  Therefore, the Board finds 
that these considerations are sufficient to bring the matter 
into relative equipoise such that doubt must be resolved in 
the veteran's favor.  Accordingly, the Board finds that the 
bilateral hearing loss was incurred in service.  

II.  New and Material Evidence

Background.  In a May 1995 decision, the RO denied the 
veteran's original claim of service connection for 
"decreased function, right knee as secondary to scars, 
residuals, shell fragment wounds, both legs."  Evidence 
considered at that time included service medical records, VA 
treatment records and the report of a November 1994 VA 
examination.  The RO noted that the VA examination included 
the opinion that the veteran's complaints were related to 
degenerative arthritis of that knee rather than the service-
connected residuals of a shell fragment wound.  The veteran 
was informed of this decision and his appellate rights.  He 
did not timely appeal the denial of service connection and 
that claim became final.  38 U.S.C.A. § 7105(c).

The veteran initiated the action presently on appeal by 
submitting a statement in September 1997 requesting that a 
claim of service connection for leg injuries be considered.  
He has submitted no other pertinent evidence save his own 
statements.  

Analysis.  Where there is a prior final RO decision, the 
claim may not be reopened and allowed, and a claim based on 
the same factual basis may not be considered, unless new and 
material evidence is presented.  38 U.S.C.A. § 7105.  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened and it must then be determined whether the 
claim, as reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If the claim is not well grounded, that is 
the end of the matter.  If the claim is found to be well 
grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In the present case, the veteran has submitted no new 
evidence, just a statement requesting that a claim of service 
connection be considered.  While that particular statement is 
"new" in the sense that it was not part of the record at 
the time of the May 1995 RO decision, that claim made by the 
veteran in that statement is not "new."  Rather, it is 
cumulative.  The veteran has submitted no evidence which tend 
would establish that his claimed right knee disorder is 
related to the service-connected residuals of shell fragment 
wounds of the lower extremities.  

In reviewing this claim, the Board has considered the 
representative's request that the case be remanded for 
consideration consistent with Hodge because the RO utilized 
the now invalid test for materiality detailed in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board must find, 
however, that a remand to the RO for consideration consistent 
with Hodge and the applicability of Bernard v. Brown, 4 Vet. 
App. 384 (1993) is unnecessary.  The RO provided the veteran 
with the provisions of 38 C.F.R. § 3.156(a) in the August 
1998 statement of the case (SOC).  In explaining the basis of 
its decision, the RO noted that no new evidence had been 
submitted.  Thus, the RO did not base its determination on a 
finding that additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the prior outcome."  Thus, the denial of the claim 
was not based upon the now-invalid Colvin test for 
materiality.  As such, remand so that the RO could apply the 
Hodge standard would serve no useful purposes.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

New and material evidence to reopen the claim of service 
connection for degenerative joint disease of the right knee, 
secondary to lower extremity shell fragment wound scars has 
not been presented, and the appeal is denied.


REMAND

The veteran claims that all rating decisions since February 
1946 have been clearly and unmistakably erroneous in rating 
his service connected lower extremity shell fragment wound 
scars.  While the RO failed to issue a rating decision 
denying this claim, the RO in a December 1999 supplemental 
statement of the case did notify the appellant that this 
claim was denied.  Thereafter, the veteran, through his 
representative filed a timely notice of disagreement in 
February 2000.  To date, however, the RO has yet to issue a 
statement of the case on this question.  In this regard, it 
should be noted that the statutory framework for adjudicating 
appeals clearly lays out the precise chronological order for 
processing an appeal.  The statute makes no provision for the 
issuance of a statement of the case prior to the receipt of a 
notice of disagreement.  Hence, as a matter of law the 
December 1999 supplemental statement of the case cannot serve 
to fulfill the requirement of 38 U.S.C.A. § 7105.  Therefore, 
in accordance with Manlicon v. West, 12 Vet. App. 238 (1999), 
this issue is remanded to the RO for appropriate action.

As the issue of entitlement to a compensable evaluation for 
lower extremity shell fragment wound scars is inextricably 
intertwined with the question whether prior rating decisions 
were clearly and unmistakably erroneous, adjudication on this 
matter is deferred.  The Board would note in passing, 
however, that this claim is well grounded, and that it has 
been many years since the appellant's scars were examined for 
compensation purposes.  Hence, additional action is in order.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a statement of 
the case addressing the claim of clear 
and unmistakable error in all rating 
decisions pertaining to the rating 
assigned the lower extremity shell 
fragment wound scars prior to March 1998.  
The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over this claim, and that 
this issue should be referred by the RO 
to the Board for appellate consideration 
if and only if the veteran files a timely 
substantive appeal.  The veteran is 
hereby notified that the United States 
Court of Appeals for Veterans Claims has 
held that a clear and unmistakable error 
is a very specific and rare kind of 
"error."  It is the kind of error of 
fact or law that, when called to the 
attention of later reviewers, compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus, even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-4 (1993).  Careful attention and 
compliance with the pleading requirements 
is therefore essential in order to avoid 
a dismissal for failure to present a 
valid claim of clear and unmistakable 
error.

2.  Should the claim of clear and 
unmistakable error continue to be denied 
the RO should take appropriate steps to 
contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
lower extremity shell fragment wound 
scars since 1995.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

3.  Should the claim of clear and 
unmistakable error continue to be denied, 
the veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his lower 
extremity shell fragment wound scars.  
All indicated testing should be done in 
this regard and the claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examination report should contain a 
complete account of all manifestations 
and findings referable to the scars of 
both lower extremities.  The examiner 
should indicate whether any scar is 
tender and painful upon objective 
demonstration, poorly nourished with 
repeated ulceration.  The examination 
report should be typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



